Citation Nr: 0605536	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from May 1968 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) New York 
Regional Office (RO) December 2002 decision.


FINDING OF FACT

It is not shown that the veteran's current alleged left ear 
hearing loss was either caused or aggravated as the result of 
his military service.  


CONCLUSION OF LAW

Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his left ear hearing loss is the 
result of service from May 1968 to May 1971.  "Service 
connection" means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions. Id.  

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology.  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See Under 
Secretary for Health letter (October 4, 1995) (it is 
appropriate for VA to consider sensorineural hearing loss as 
an organic disease of the nervous system and, therefore, a 
presumptive disability).  See also 38 U.S.C.A. §§ 1112, 1131 
and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385 (2005).  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent." Id.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 did not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
did not necessarily preclude service connection for hearing 
loss that first met the regulation 's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In this case, service medical records (SMRs) note a left ear 
disorder prior to service within the pre-induction 
examination of March 1968.  Hearing testing done in March 
1968 are not significantly different from the hearing test 
performed in February 1971 at separation, indicating no 
aggravation of the pre-existing disorder.  Overall, the Board 
must find that the SMRs provide evidence against this claim, 
either on the basis of service connection or aggravation of a 
pre-existing disorder.

The veteran filed this claim in March 2002, 34 years after 
service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first claim of this 
disorder.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Importantly, while the Board has no reason to dispute the 
veteran's contention that he is currently near deaf in the 
left ear, he has failed to provide any medical records in 
support of his claim that would currently indicate hearing 
loss in the left ear.

Most importantly, the veteran has failed to cite any health 
care provide who has associated the veteran's left ear 
hearing loss to service.  In fact, the veteran has failed to 
provide any medical evidence that he has left ear hearing 
loss, providing more evidence against this claim.  Simply 
stated, the lack of treatment since service does not support 
this claim.

At the hearing held before the Board, the veteran believed 
that his exposure to loud noise during service has caused 
this disorder.  However, the veteran does not have the 
medical expertise to associate his current alleged left ear 
hearing loss to his service over 30 years ago.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

With regard to the reference to minor surgery in Germany in 
1970 regarding the left ear, this treatment, even if it did 
occur, does not support a finding that the hearing loss the 
veteran now has is associated with service more than 30 years 
ago, including the alleged surgery.  While the February 1971 
report cites nodules behind the right ear, even if the Board 
were to assume that the doctor should have written "left" 
ear in the report, there is nothing that would support a 
finding that this treatment (the removal of nodules behind 
the ear) caused the disorder that developed so many years 
later.  Simply stated, the veteran's recollections are 
outweighed by a lack of medical evidence and the SMRs, which 
only provides evidence against this claim.  The claim is 
denied.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2002, as well as information provided in the 
statement of the case (SOC), the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the SOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Further, 
the Board addressed this issue at this hearing.  At the 
hearing, the veteran reported that there were no medical 
records to obtain.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the VCAA notice and the 
SOC otherwise fully notified the veteran of the need to give 
VA any evidence pertaining to his claim, such that there is 
no prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and questioned the veteran 
regarding additional information in support of this claim.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

ORDER

Entitlement to service connection for left ear hearing loss 
denied.

	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


